ESDP operation in eastern Chad and the north of the Central African Republic (debate)
The next item is the Council and Commission statements on the ESDP operation in eastern Chad and the north of the Central African Republic.
President-in-Office of the Council. - (PT) Thank you, Mr President. The Portuguese Presidency appreciates this opportunity to exchange thoughts on the possibility of an operation being conducted in the framework of the ESDP (European Security and Defence Policy) in eastern Chad and the north-east of the Central African Republic. The Darfur conflict remains one of the main priorities of the EU's foreign policy. We are pleased with the recent progress made and, in particular, and firstly, the announcement that discussions will begin on 27 October, under the auspices of the United Nations and the African Union Special Envoy, to find a peaceful solution to the conflict that will increase the prospects for peace in Darfur. Secondly, we also regard as positive the unanimous adoption of Security Council Resolution 1769 creating the UNAMID (AU/UN Hybrid operation in Darfur), which will add a new dynamic to the efforts made to resolve the conflict in Darfur.
However, in order for these efforts to produce results, the Darfur conflict must be tackled within a wider regional perspective. The conflict's negative impact on the humanitarian and security situation in neighbouring countries, in particular Chad and the Central African Republic, is cause for very particular concern. In our opinion, a lasting solution to the conflict in Darfur cannot be found without stabilising the situation in these neighbouring countries.
As you know, in its conclusions of 23 July the Council emphasised the urgent need to address the destabilising impact of the Darfur crisis on the humanitarian and security situation in neighbouring countries and reiterated its support for the deployment of a multidimensional UN presence in eastern Chad and the north-east of the Central African Republic.
The Council also decided to continue working on a possible decision on a bridging operation, in the framework of the European Security and Defence Policy, to support this multidimensional UN presence with a view to improving security in those areas.
Preparations for such an operation have been ongoing throughout the summer. On 12 September the Council adopted the crisis management concept that defines the main planning parameters of this bridging operation. Particular emphasis is placed on the objective of protecting civilians in danger, particularly refugees and displaced persons, and of facilitating the delivery of humanitarian aid by increasing security in the region.
With regard to the internal political situation in these two countries, the Council considers that the mission should maintain its independence, impartiality and neutrality. Planning based on this concept is in hand, in accordance with the EU's crisis management procedures. The next steps to be taken will be the approval of a common action on the concept of the operation and the operational plan, including determining the composition of the force. The operation will last one year and it is expected that it will be replaced by a multinational UN mission. Any ESDP operation in Chad and the Central African Republic must be based on a UN Security Council resolution and will be conducted in strict consultation with the UN and our African partners.
We in the EU welcome the statement made by the President of the UN Security Council on 27 August in which he indicated the readiness of the Security Council to authorise the establishment of a multidimensional presence in eastern Chad and the north-eastern Central African Republic. Any EU operation to Chad and the Central African Republic must be complemented by political initiatives to tackle the regional dimension of the Darfur conflict. In particular, any efforts aimed at normalising relations between Chad and Sudan should be supported, in accordance with the Tripoli and Riyadh Agreements. Sudan, Chad and the Central African Republic should also be encouraged to respect the commitments they made in terms of not supporting the rebel movements operating from their territories against any of the other countries.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, with yesterday's adoption by the United Nations Security Council of Resolution 1778/2007 on the deployment of an international force in the eastern part of Chad and in the north-east of the Central African Republic the door is now open for the Council of the European Union to give its approval, within the next few days, to an ESDP operation in these countries. This is clearly a major development and I believe it is to be welcomed. The regions targeted by the operation are currently in a state of general instability and insecurity that is affecting hundreds of thousands of civilians, who are forced to live in conditions of extreme vulnerability. As you know, this situation cannot solely be explained by the knock-on effect that the Darfur crisis is having on Chad and the Central African Republic. There are also endogenous reasons, peculiar to these two countries, especially in the case of Chad.
Stability in these areas of Chad and the Central African Republic can only be assured if international action, and especially that taken by the European Union, incorporates a number of factors. These include, firstly, the quality of the military and police presence in Chad and in the CAR, secondly the adoption of an approach that is not exclusively based on security but also includes the provision of aid and the establishment of political structures, and finally the capacity to confine and contain any interference by Sudan and the Darfur region in Chad and the Central African Republic.
Let me deal with the first point: this is an area that comes under the second pillar. Members of the Council have expressed their views on this matter and doubtless will have more to say in the days ahead. One important element that has to be taken into account in the deployment of such a European protection force is obviously the need to protect the humanitarian zone. This is why my staff at ECHO have been working closely with the Council's military planners with a view to ensuring that the relevant mandates are respected and that there is a high level of cooperation between the military and the humanitarian agencies. We have in particular insisted that the liaison officers of the European protection force should be present on the ground in order to ensure close links and a permanent exchange of information with the humanitarian organisations.
I will now move on to the second point. The aid measures provided by the Commission cover three aspects. The first comprises a security backup for the Chadian police operation, under the direction of the United Nations. This essentially constitutes funding for the training of 800 Chadian police officers who will be responsible for maintaining order in the camps that have been set up for refugees and displaced persons. It is crucial that this police action is exemplary. It is also very important that it is well received by the local people. For this purpose, funding to the amount of some EUR 10 million is to be provided by the stability instrument before the end of 2007.
Now I will turn to the humanitarian measures. In 2007 the Commission allocated EUR 30.5 million for emergency humanitarian aid and for multisectoral aid programmes designed to help the refugees and internally displaced populations as well as the host communities in Chad. The Central African Republic received EUR 8 million in aid and similar amounts have been allocated for 2008.
The third element concerns reintegration and rehabilitation. Additional funding from the 9th European Development Fund of about EUR 13.1 million are to be mobilised in the short term for Chad and the Central African Republic. The programme is intended as a continuation of ECHO's activities in pursuing a strategy for rehabilitation and the transition to development.
Ladies and gentlemen, these aid measures are necessary but must at the same time be linked to actions involving the political process. If lasting stability is to be assured, the actions being taken at international and European level need to be supplemented by various other activities associated with the restoration of the rule of law, the revival of economic governance, the reform of the legal and security systems, and the pursuit of political dialogue between the government and the opposition parties. It goes without saying that this is an important element, especially in view of the 2009 elections.
The Commission will continue to promote this global approach in Chad and in the Central African Republic. By the same token the Commission is fully active in trying to resolve the Darfur conflict, not only by providing humanitarian aid and help for reconstruction but also by lending support to the process of negotiation and mediation, in which we are obviously very much involved. In this regard I recently informed the Secretary-General of the United Nations, Mr Ban Ki-moon, and the Chairman of the African Union Commission, Mr Konaré, that the Commission would be contributing to the Darfur Trust Fund in support of the negotiations. Moreover, the Commission is also financing initiatives aimed at ensuring that Darfurian society is involved in and committed to the process of conflict resolution.
on behalf of the PPE-DE Group. - (DE) Madam President, ladies and gentlemen, the humanitarian situation in Chad, especially along the country's 1 360 km border with Sudan but also in the area bordering the Central African Republic, in my view makes intervention by the international community necessary.
I myself was in Chad a few days ago and was able to form an impression of the situation there. More than 400 000 refugees and displaced persons are hosted in camps in this border area. These camps are permanently under threat from bandits and marauding gangs but also from the Janjaweed militia from Sudan. The situation in the open country is even more difficult. Due to the lack of security there, more and more people are seeking refuge in the camps.
To help alleviate the plight of these people, the security situation in the region must be improved so that they can return to their homes. This is a difficult challenge, and in order to manage it, burden-sharing is essential. The United Nations has committed to helping to develop the police force, which can then partner the security forces. The European Union, on the other hand, was asked to provide troops with the capability to ward off the Janjaweed and the bandits and prevent attacks on the refugees, displaced persons and the civilian population.
With this draft resolution, the European Parliament endorses this operation, albeit subject to the following conditions: firstly, as you have pointed out, Mr President, Commissioner, political negotiations must continue, for ultimately we need a political solution. If we send troops, however, they must have a robust mandate which genuinely enables them to deter the Janjaweed and the bandits.
A very large area needs to be secured. The force must therefore also be large enough to achieve a genuine improvement in the security situation. It must be clear that this is a European force involving several European nations. EUFOR must also be adequately equipped to fulfil its mandate. In view of the relatively low troop strength and the size of the border area, this means that outstanding intelligence and transport capabilities are required, for the force must be able to determine quickly where there is a threat and must be able to reach the relevant location swiftly.
Under no circumstances should a situation arise in which, due to the mandate itself or to equipment deficits, a European force in Chad could only protect itself without being able to fulfil its real mandate. A further condition imposed by the European Parliament is that a clear exit strategy must be defined which should foresee how and by whom EUFOR is replaced after its intended operational duration of one year.
In the present draft resolution the European Parliament also emphasises that in the light of the complex political situation in the region, this European force in Chad should act as a neutral force for security and the protection of the civilian population. The deployment of EUFOR last year in Congo made it clear how important credible impartiality and independence can be for the success of an operation.
In the present situation, by deploying a force for a limited period of one year, the European Union can make an important contribution to improving the humanitarian situation and supporting the African Union as it takes on more responsibility in the region. Both these aspects are necessary, and so I ask you to vote in favour of the present resolution.
on behalf of the PSE Group. - (PT) Security Council Resolution 1778, which was adopted yesterday, determines that the situation in the region of the border between Sudan, Chad and the Central African Republic constitutes a threat to international peace and security.
This Parliament's motion for a resolution recognises the urgency of the situation and the European Union's responsibility to provide protection. An overwhelming majority of Members in this House agree with the humanitarian NGOs on the ground, with the refugees in the region who are living in miserable conditions and in a climate of permanent fear, and with the Secretary-General of the United Nations. All cite the urgent need for an international presence in that region, which must include a strong military component. There is no country or multilateral organisation that is better suited than the European Union to effectively fulfil the mandate given by Resolution 1778. The ESDP (European Security and Defence Policy) has come of age and exists for these very emergencies.
In this context, as regards sending an EU military force to the region, the Council and the Portuguese Presidency can count on the support in principle of Parliament. However, the European Parliament must express its concern about certain aspects of this mission. Firstly, we fear that the reluctance of Member States to provide the force with the minimum personnel and military equipment needed will greatly reduce its effectiveness. We would add that the smaller the contributions of the other Member States, the more noticeable the French component of the force will be. However, the perception of this mission's impartiality is fundamental to its success and France is not regarded as a neutral player in the region.
Secondly, Parliament asks that this force be accompanied by a diplomatic offensive in the region in order to move forward the national reconciliation processes within Chad and the Central African Republic. The roots of the instability, although linked to the drama in Darfur, are also domestic and can only be overcome through internal political processes. As stated by Parliament's motion for a resolution, without a genuine political reconciliation process in the region, the European Union operation, planned to last only 12 months, cannot sustainably contribute to peace in the region.
Finally, this Parliament welcomes the mandate of the force which will act under Chapter VII of the Charter of the United Nations. It is essential that this mandate is correctly interpreted on the ground and that the European troops are proactive in protecting civilians in danger, creating a humanitarian area for the international organisations and protecting the United Nations Mission in the Central African Republic and Chad (MINURCAT). Recent history is full of tragic examples, from Kigali to Srebrenica, of defenceless civilian populations paying the ultimate price for the timidity and overscrupulousness of international troops.
We hope that one day this operation will be used as a model example of the ESDP and effective multilateralism in action and as due evidence of the European Union's desire to strengthen the United Nations and contribute to conflict resolution in accordance with international law and the responsibility to protect enshrined therein.
Madam President, Commissioner, ladies and gentlemen, as you have already said several times, the UN Security Council yesterday voted unanimously to develop a multidimensional presence in east Chad and the north-east of the Central African Republic for one year. This will consist of a civil and police UN mission that we will call MINURCAT following the UN and a military mission of the European Union, EUFOR, which will support and protect it.
This European security and defence mission will operate under Chapter VII of the UN Charter and that is extremely important because it means that it will be able to use all means to fulfil its task and it means that it will have a robust mandate, which is what Parliament expressly wanted. That increases the chance of the mission succeeding but it also substantially increases its and our responsibility.
We have repeatedly expressed our concern in Parliament about the situation in Darfur and our alarm at the expansion of the lack of security and instability into neighbouring territories and the whole region. More than 1 million people have been forced to flee, either inside their own country or across the borders. They are exposed to all manner of hardship and acts of violence, with women and children usually suffering the most. In addition, this situation is threatening the fragile peace agreements reached both in Chad and in the Central African Republic, because as well as the political rebels, ordinary bandits see it as their opportunity to rob, abuse and murder the civilian population.
EUFOR's task will, therefore, be anything but simple. However, before we can talk about that, we have to think about assembling those troops, as Mrs Gomes has said, and not only putting the force together but equipping it too. The moment of truth is dawning for every Member State, including my own: the moment when, as well as fine words and noble statements, we have to deliver the goods in terms of soldiers and material. That also holds good for Parliament. We insisted, rightly, on thorough information and we have used our powers to give documented and substantiated advice. We were able to do that partly because we had a lengthy exchange of views last week with General Leaky.
Our advice is positive. It will be our job and our responsibility to ensure that the mission can get underway as soon as possible and in the best of circumstances.
on behalf of the UEN Group. - (LV) Madam President, on behalf of the Union for Europe of the Nations Group I would like to stress that we support the ESDP military mission within the largest peace-keeping mission in the world, in Chad and the Central African Republic. We are talking about the most serious cross-border humanitarian crisis in the world. In fact, the UN Security Council ought to have taken action much earlier. The four-year delay has cost the lives of 200 000 people, 2.5 million people have been driven from their homes, and brutal attacks are being carried out on providers of humanitarian aid. We can predict that the scale of the crisis triggered by the Darfur conflict will make it possible to test the European Union's political will, as well as its military capacity. A few days ago General D. Leakey assured Members that, regardless of funding problems and the difficulties in anticipating all possible threats and risks that could arise during the operation, in military terms the European Union was capable of carrying out this operation no worse than in Bosnia, and from a military viewpoint the operation would be less intense.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, here are some more figures relating to what we are talking about: 230 000 refugees, plus a further 170 000 internally displaced persons and an estimated 700 000 people who are indirectly at risk from attacks.
We are here to close this gap, this vacuum, in the protection. That must be the focus of the European mission. Since yesterday, the condition of a robust mandate has been in place. The issue of neutrality is not resolved. At the moment, it looks as if the French troops already deployed in Chad will merely be boosted by a few countries. This puts both the neutrality and the success of the mission at risk.
What I want particularly from the Foreign Ministers who have to decide on Friday, however, is for them to ensure that the operational area of the EUFOR mission is clearly defined. This is still not the case at present. It would be a disaster if this mission were not permitted to operate where the help is most urgently needed, namely in the border area. I expect the European Union to negotiate with the regime in Chad and ensure that it has the right to operate along the 35 km border as well. Otherwise, this is a fig-leaf operation which could even put more people at risk.
on behalf of the GUE/NGL Group. - (DE) Madam President, to clarify, this is an ESDP mission in Chad and the Central African Republic under Chapter VII of the UN Charter; in other words, it is a military operation. It is not about Sudan and Darfur. The French Government wants this EU mission at all costs. It wants to provide the Force Headquarters and the Operation Headquarters itself. The German and the British Governments are very sceptical. French troops are already deployed in Chad. It is quite clear that France is acting as a protection force for the governments in Chad and the Central African Republic and now simply wants to embellish its engagement there with the EU logo. The French troops are not neutral; on the contrary, they are obviously biased. For example, they have bombed rebels operating in the country. The rebel leaders have announced that if the EU force is not neutral, they will wage a war against these troops.
I have now heard that the Nordic Battle Group is not available, and the UN resolution calls for open cooperation with the military and the police in Chad. It is obviously the case that Chad and the Central African Republic are not democracies. Refugee return is not part of the mandate of this EU force and this mission is - to be frank - extremely dangerous. As a group, we will be voting against the resolution tabled, because we believe that the situation will not improve but will deteriorate further as a result of this operation.
(DE) Madam President, Commissioner, let me clarify for the benefit of Mr Pflüger and the others: the mandate of the EU force is humanitarian in nature and consists of ensuring the safety of refugees from Chad and Darfur, also by military means. The UN Security Council has endorsed the deployment of a UN-mandated European force and the consequence is that the European Union is immediately under international scrutiny to determine what it is actually capable of achieving in foreign policy and military terms.
This operation entails both a risk and an opportunity: it is a risk due to the extremely difficult political parameters in this conflict-laden region, but on the other hand, it also offers the opportunity to show that the European Union has developed foreign policy and military capabilities and can genuinely act to protect refugees in this region.
At present, however, and this view is shared by many, the risk is greater than the opportunity. That is why the European Parliament has drawn up a list of conditions, which have already been outlined: from the time-limited mandate to precise definitions of targets and tasks, the proper preparation and technical equipment for EUFOR troops, and the granting of an operational mandate including an exit strategy.
Naturally, we must expect this operation not only to be approved but also supported by the local governments so that it is successful. However, and I believe we all agree on this point, if all these conditions which the European Parliament has set are fulfilled, the prospects of success are greater than the risk, and we can approve the mission.
(FR) Madam President, Commissioner, Mr President-in-Office of the Council, I am satisfied with this draft resolution and with the decision that it upholds and I would also like to say something else: when man's brutality leads to tragedy and suffering on the scale that we have seen in Darfur, then our conscience demands solidarity. I am profoundly pleased that the European Union is responding to the appeal made by the Secretary-General of the United Nations.
Many Members and diplomats, including my friend and colleague Mrs Gomes just now, have stressed that this operation must under no circumstances be allowed to look like an opportunity to support French interests or to extend France's military presence in the region. I hope that I am surprising no one when I too give my vigorous support to this view.
Speaking as a former Prime Minister, may I say with some conviction that if France is still present in this region it is simply because of her significant historical heritage, where the burden of colonialism has been such that a policy of solidarity with the people is needed to try to help them regain peace and stability and to herald the start of effective governance. France no longer has any strategic or economic interests in these regions and I am one of those who would have preferred to see us withdraw a long time ago: that would have saved a lot of money and would really have been in our own interest. Even the uranium resources of the Niger do not constitute a strategic interest of kingly proportions, but simply require sufficient peace and stability so that these deposits can be made accessible to everyone and a competitive market can be established.
This then is essentially a European peacekeeping operation, not a French one, and that is the way it should be. I would add a word of warning, however: this vision will only be made reality if a large number of European Member States agree to send troops. It would be damaging if the spirit of solidarity, which for historical reasons has placed greater demands on France than on others to the extent that we have the largest contingent, were to be turned by your absence into a climate of post-colonial suspicion. That would be senseless and I would take great exception to it.
Let me end with the following remark. The oral amendment tabled this morning by our fellow Member Mr Gahler is for once - sadly for him - not relevant. The Republic of Chad, by way of its Foreign Minister, gave its agreement in principle to this operation in a written communication that was sent to the Security Council several days ago. I have a photocopy of this document here and I will be happy to make it available to Mr Gahler.
Madam President, I too support the decision to send 4 000 EU troops to Chad in the form of a peacekeeping force. The reality is that there is a wholesale political instability in Chad and in the Central African Republic. We know that genocide is taking place in the Darfur region of Sudan. If peacekeepers are not sent to Chad, we run the risk of an even greater level of instability and violence breaking out in this region of Africa.
It is estimated that there are as many as 400 000 refugees from the Central African Republic and from Darfur in refugee camps in Chad, but there are only 250 guards from the army of Chad manning these camps. Refugee camps in Chad are an enormous humanitarian crisis and the international community, including the European Union, must help the Government of Chad to deal with what is an escalating and growing problem. The stories that we hear from people who have visited the area recently are really awful and, as I said, we have to do what we can to try and relieve the human misery that is going on there at the moment.
I very much support the decision to deploy 26 000 UN peacekeepers in Sudan. The European Union must be at the forefront in participating in this peacekeeping force. I also welcome the decision taken by my own Government today to carry out an immediate and in-depth assessment of the future role that Irish peacekeepers could play in the UN and EU peacekeeping missions in Sudan, the Central African Republic and Chad.
(DE) Madam President, the situation in Chad and the Central African Republic is difficult for the people affected, and I therefore support, in principle, engagement by the EU to stabilise the situation and improve the real conditions of life for the people concerned.
In his statement of 27 August the President of the UN Security Council described the international community's intentions to deploy an EU operation for 12 months with the goal of bridging the time gap until the deployment of a UN-led mission. That is why the EU has also clearly limited the operation to a period of one year. I am convinced that we need a robust mandate here; that means not limiting ourselves purely to self-defence, but being able to pursue our objectives, if necessary, in the face of opposition from those who wish to stop us doing so.
The text of yesterday's Security Council resolution points in this direction: it refers to a 'multidimensional presence intended to help create the security conditions conducive to a voluntary, secure and sustainable return of refugees and displaced persons'. We are authorised 'to take all necessary measures'.
I urge the Council to ensure that this force is not simply a cosmetically enhanced French force. In terms of the nationality of the commander, too, local sensitivities should be respected. Unfortunately, France has not been neutral so far in the conflicts in Chad and the Central African Republic, but has traditionally supported the government. For that reason, the language chosen for the command and operation at local level should be English, so that the people at least understand that these Europeans are obviously different from the ones they are accustomed to seeing.
Indeed, while I am on the subject of Britain, the UK has prevented the EU's Command Headquarters in Brussels from leading the operation, and in my view, this warrants considerable criticism. Not participating yourself but denying others the use of joint structures: that is something that we should not accept from those who drop out in future!
As regards the achievability of the goals, I still have doubts. Have we set ourselves clear objectives? How many of the internally displaced persons should be back home by the end of the year? How many refugees from Darfur should have returned to Darfur? We would not have achieved enough if we handed on the baton after a year with the same number of people still in the camps.
The costs are also considerable: I hear that it will cost EUR 100 million just to build a suitable runway and headquarters. Then there are the ongoing costs of the troops. Can the Council give us any specific details of the overall financial framework?
I have one final, but to my mind crucial, point: before deploying the force we must have an explicit assurance from the Government of Chad that it will subsequently endorse the deployment of a UN-led force, whatever the composition may be. I have heard what our colleague has said. I would like to have that confirmed in writing, in the form of an official document from the Government of Chad, not verbally from the Minister in the UN Security Council. When I have this assurance, I can vote for the project. Otherwise, we really will face the alternative, after a year, of either having to extend the operation or withdrawing and leaving a military vacuum in which an identical situation to the present one could very quickly arise. In that event, we would literally have allowed hundreds of millions to run into the sand.
(FR) Madam President, Commissioner, Mr President-in-Office of the Council, I am delighted that we are today able to discuss and vote for a resolution on an issue that in my view does not get enough attention, for the situation facing the border communities of Sudan, Chad and the Central African Republic is quite simply intolerable and it is something that must never be forgotten in this House.
I for my part do not forget and I have no intention of passing over in silence the fact that this whole affair is one of the many consequences of the Darfur genocide, an event that has been masquerading as something else. Since 2003 the Darfur crisis has created two and a half million refugees, including 125 000 in Chad. There have also been several hundreds of thousands of deaths.
Moreover, to date the humanitarian agencies of the United Nations and the NGOs have had to move their camps 31 times in order to escape the violence, though this has not prevented the arrest of a number of their officials by the Sudanese police, the massacre of 12 humanitarian workers and the disappearance of five others.
The resolution that we are tabling today is clearly intended as an effective contribution to the objective of ending the situation that exists in the border areas. This situation is unacceptable, but it is of relative magnitude when we see the scale of the disaster currently unfolding in that part of the world.
In this respect, I would like to point out that our responsibilities should not be limited to supporting or heading isolated and narrowly-defined operations as an emergency reaction to conflict situations. This responsibility calls for action to be taken in the wider context to which such conflicts belong. It also requires measures to be taken ahead of events, in other words making every possible effort to ensure that such conflicts do not happen in the first place.
The second part of my speech concerns the situation of the humanitarian organisations operating in the region. The manner in which methods have evolved for the intervention of armed forces and for the role played by humanitarian agencies in conflict situations has meant that the boundary separating these two parties is becoming increasingly blurred.
As the confusion that exists between military and humanitarian personnel tends to act to the detriment of those missions traditionally assigned to the humanitarian agencies, we now find that the very survival of the humanitarian aid workers is being put at risk and, with it, the safety of all those people who are supposed to be benefiting from these services.
It is therefore absolutely vital that our protection force is not implicated in any way in the operations being undertaken by the various humanitarian groups that are working in the region. I am pleased to see that the document before us today includes this point, which is so important for the future of our development policies both in this region and everywhere else in the world.
Madam President, I strongly support the sending of an ESDP mission to the Chad/Darfur border and I welcome the opportunity today to debate this proposition.
The conflict in Darfur has had dire cross-border consequences on neighbouring Chad and the Central African Republic, with a huge refugee spillover and the creation of thousands of internally displaced persons.
According to high level expert advice, this mission is doable despite some considerable operational and security challenges. The infrastructure in this area is poor, water shortages subsist and logistic lines are difficult. Such a mission will also face threats from rebel groups holding out against the government, but it appears based on a thorough assessment recently carried out in this region that all these challenges are surmountable.
So there is no reason to further delay deployment. We have the military capacity; what is now required is the political will.
I call for Irish troops to form part of this ESDP mission. There is a sincere sense of urgency in this crisis region of the world, and Ireland could be part of a noble European effort to stabilise this border area.
Troops could be pulled from the Nordic battle groups for this operation. Like these battle groups, this present ESDP mission is also intended to be a bridging operation. Alternatively, Irish troops currently in the Lebanon could also join this mission.
This force has many worthy objectives. It would improve the security situation in this region prior to further deployment of the United Nations/African Union mission in Darfur. It would also be of assistance to relief organisations as it would open up previously impeded humanitarian corridors. Thirdly, it would eventually facilitate the return of Sudanese refugees.
I believe this mission should have a robust use-of-force mandate with reference to Chapter VII of the UN Charter enabling it to have a deterrent effect when necessary, especially in the case of attacks against civilians, camps, villages, humanitarian workers, UN police officers and for self-defence.
The rainy season is abating. The frequency of attacks on refugee camps is likely to increase as the militia and rebel groups become more mobile now that the rains have subsided. The time for the UN to act is now. Inaction is costing lives. The EU is the most acceptable organisation to carry out this mission, and it is, based on several accounts, well-set to undertake this task.
I urge the Council to adopt a joint action immediately and to set the final stages in motion so that we do not miss the boat on getting EU troops in where they are urgently required.
Madam President, well, we do seem to have a lot of armchair generals in the House this afternoon! The desperate humanitarian and security situation in Darfur and neighbouring regions of Chad and the Central African Republic certainly cry out for international action, but I have to say that is a separate matter from the issue before us today, which is really about ESDP, as we have heard from so many speakers.
I have long argued against the waste of resources, the duplication, the divisions, indeed the sheer duplicity involved in the EU's attempts to develop a military capability. There are no EU troops, Mr Ryan. Our nations have troops and there are already well-tried structures for organising international military intervention by that small number of states that have capable armed forces and an expeditionary capability. This is primarily through NATO and the UN. The EU institutions have little to contribute to military matters.
It is clear that the motives of the ESDP enthusiasts are essentially political. Indeed, one has said that Chad should be seen as a political opportunity. The EU offered itself to the UN; it was not the UN that invited the EU. The EU is desperately keen to pin its institutional label on another military operation but, not surprisingly, national military staffs do not share the enthusiasm of the Eurocrats. With extended lines of communication, over a thousand miles to the nearest seaport, lack of water resources and infrastructure, and a reluctance to take on rebel groups with offensive military operations, the Chad mission is precarious from every point of view. Britain, Germany and Italy have already said that they will not be sending any troops.
What is this force going to do? Certainly not take on the armed hostile elements that have created the mayhem in this vast area of Africa. Undoubtedly, therefore, most of its effort will go into protecting and sustaining itself in a very difficult logistical situation. We really must stop playing around and using human tragedy as a political opportunity.
President-in-Office of the Council. - (PT) I must very briefly highlight that this proposal to send a force under the ESDP (European Security and Defence Policy) to Chad and the Central African Republic is supported by a vast majority of the Members who have spoken on this issue. As you will know, and as already mentioned here today, in the meantime - I believe just yesterday - the Security Council authorised the European Union to deploy this operation. As mentioned, this authorisation was essential for the European Union so that the operation could go ahead. All the military preparations and planning, in fact the whole exercise, can now go ahead and at a later date the Council will of course give an opinion on this issue through a joint action.
I consider that, by committing to this process, the European Union can now, as should be the case, move on from mere statements of intent and mere promises to practical steps and action. This corresponds to what the European Union always says is, and what must be, its commitment to Africa and the African people. We must help Africa and the African people in a close and complete partnership so that they can achieve peace where there is conflict, progress where there is poverty, health and education where there is disease, and something where there is nothing or very little. In this way we will ensure respect for our values and our principles in our foreign policy as well. The Portuguese Presidency therefore welcomes these latest developments and naturally also takes due note of the great support of many Members for this operation which has become clear in this debate.
To conclude the debate, I have received five motions for resolutions pursuant to Rule 103(2) of the Rules of Procedure().
The debate is closed.
The vote will take place on Thursday, 27 September 2007.